Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 1 of 7




                                                                                  2
Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 2 of 7
Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 3 of 7
Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 4 of 7
Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 5 of 7
Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 6 of 7
Case 4:20-cv-00472-CVE-CDL Document 2-2 Filed in USDC ND/OK on 09/24/20 Page 7 of 7
